Filed 3/30/21 P. v. Sosa CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078213

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE345072)

 PAUL JULIAN SOSA,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Daniel G. Lamborn, Judge. Affirmed.

         Anna M. Jauregui-Law, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance by Plaintiff and Respondent.
                                                 BACKGROUND
         On September 18, 2014, Homero Palomino, a friend of defendant Paul
Julian Sosa, asked Sosa to go with him to the residence of John Francis to rob
him of his marijuana. While there, Palomino pepper sprayed Francis and a
fight ensued. Defendant then shot Francis, who died from the shot.
Defendant obtained three ounces of marijuana.
      Defendant was charged by a second amended information with murder

in violation of Penal Code1 section 187, subdivision (a) and first degree
robbery in violation of sections 211, and 212.5, subdivision (a). As to each
count, defendant was charged with personally and intentionally discharging
a firearm and proximately causing great bodily injury or death in violation of
section 12022.53, subdivision (d) and personal use of a firearm in violation of
section 12022.5, subdivision (a).
      Palomino was charged similarly except the gun enhancements with
respect to the murder and robbery were based on vicarious liability.
      On February 5, 2018, defendant pleaded guilty to second degree
murder, admitted a section 12022.53, subdivision (b) enhancement, and
agreed to a sentence of 15 years to life for the murder conviction plus 10
years for the gun enhancement. Defendant admitted that he killed the
victim, with malice aforethought, in the commission of the crime of robbery,
and personally used a firearm.
      On October 2, 2020, defendant, in propria persona, filed a petition for
resentencing under section 1170.95, which petition was denied, and
requested appointment of counsel, which request was also denied.
                                 DISCUSSION
      Defendant’s counsel has filed a timely appeal pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) indicating she has not been able to
identify any arguable issue that would result in a reversal or modification of
the case on appeal. Counsel asks the court to review the entire record for
error, as mandated by Wende, and pursuant to Anders v. California (1967)
386 U.S. 738 (Anders). She identifies the following potential issues: 1)
whether the trial court erred in failing to appoint counsel on defendant’s


1     Further statutory references are to the Penal Code.
                                       2
request; and 2) whether the trial court erred by summarily denying
defendant’s petition because it used the factual basis of defendant’s plea to
establish he was not eligible for relief under section 1170.95.
      We have reviewed the record as required by Wende and Anders. We
have also examined the potential issues raised by defendant pursuant to
Anders. We have not discovered any arguable issues for reversal or
modification on appeal.
      We have offered defendant the opportunity to file a supplemental brief
on his own behalf. He has not filed a supplemental brief.
      Defendant has been represented by competent counsel on appeal.
                                  DISPOSITION
      The order denying defendant a reduction of his sentence under section
1170.95 is affirmed.


                                                           BENKE, Acting P. J.

WE CONCUR:




                       DATO, J.




              GUERRERO, J.




                                       3